Citation Nr: 1338890	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1965 to December 1968.  He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck claimed as the result of herbicide exposure.  The Board has reviewed both the physical claims file and the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for squamous cell carcinoma of the base of the tongue due to his exposure to Agent Orange while serving in the Republic of Vietnam.  

In his November 2009 notice of disagreement (NOD), the Veteran conveyed that he received ongoing cancer treatment at the Daytona, Florida VA outpatient clinic (VAOPC).  VAOPC clinical documentation is not of record.  Further, no VA clinical documentation dated after February 2009 is of record.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).     

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The report of a June 2008 VA Agent Orange examination noted the Veteran's squamous cell carcinoma but failed to address the relationship, if any, between his active service, including his presumed herbicide exposure in the Republic of Vietnam, and his squamous cell carcinoma.  Therefore, the examination is inadequate and a remand is required to obtain the necessary medical opinion.  Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran's squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck not already of record, including that provided at the Daytona, Florida VAOPC.

3.  Then request a VA oncological evaluation which addresses the relationship, if any, between the squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck and active service.  All relevant medical records, including those in the claims file, should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the opinion.  Examination of the Veteran is not required.  If the examiner determines that an examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.    

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck originated during active service; is related to his service in the Republic of Vietnam, including his presumed herbicide exposure; and/or became manifest to a compensable degree within one year of separation from service.  A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  After the requested opinion has been provided, the opinion should be reviewed to ensure that it is in compliance with the directives of this Remand.  The opinion should be returned to the examiner if it is deficient in any manner.

5.  Then readjudicate the Veteran's appeal.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


